Citation Nr: 0926986	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-07 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, 
diagnosed as perivascular dermatitis, to include as secondary 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from June 1966 
to April 1969 with service in the Republic of Vietnam from 
April 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 1999 by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for skin rashes.  In a rating decision dated in 
August 2001, the RO again denied service connection for 
perivascular dermatitis (claimed as skin rashes).

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in January 2002; a transcript of that 
hearing is of record. 

The Board remanded the Veteran's claim in August 2003.

In October 2007, the Board denied the claim for service 
connection for a skin rash disorder.  The Veteran appealed 
the Board's action to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2008 Order, the Court 
vacated and remanded the October 2007 Board decision that 
denied the claim for service connection a skin rash. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

A remand is required for the matter of entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to herbicides, in order to comply with the October 
2008 Joint Motion which formed the basis for the November 
2008 Court Order.  

In the Joint Motion for Remand, the parties agreed that the 
Secretary of Veterans Affairs had a duty to assist the 
Veteran in attempting to obtain his service treatment 
records, which were apparently sent to VA in August 1968 and 
lost; his claims file was subsequently rebuilt in 1980.  
During a January 2002 hearing, the Veteran testified that his 
rash was treated on a single occasion at Quantico when he 
returned from Vietnam.  His service personnel records 
document that he was stationed at Quantico from January to 
April 1969.  In a memorandum dated in April 2009, a VA 
military records specialist documented efforts that were made 
to obtain the Veteran's service treatment records, including 
a search conducted by the National Personnel Records Center 
(NPRC), which concluded that the records either did not exist 
or that they were not located at NPRC.  The memorandum 
documented that all efforts to obtain the necessary military 
information had been exhausted, and further attempts were 
futile.  Because the memorandum did not document any specific 
attempt to obtain service treatment records from Quantico for 
the period of January to April 1969, the RO should attempt to 
obtain those service treatment records and associate them 
with the claims file.  

In a May 2001 VA treatment record, the Veteran reported that 
he was receiving SSA disability benefits, in part for a rash 
problem.  The Court has held that where there is notice that 
the veteran is receiving SSA disability benefits, VA has a 
duty to acquire a copy of the decision granting such benefits 
and the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal and should be 
obtained.

In a July 2005 VA skin diseases examination report, the 
Veteran's skin disorder was in a dormant phase, and the 
examiner did not render a medical opinion about whether the 
Veteran's skin disorder was related to service on a direct 
basis.  In the October 2008 joint motion, the parties agreed 
that the July 2005 examination was inadequate for these 
reasons.  Therefore, the RO should schedule the Veteran for 
an additional VA examination and opinion during an active 
phase of his skin disorder.  The Board observes that the 
Veteran testified in January 2002 and stated during the July 
2005 VA examination that he experiences episodes in the 
winter and summer; however, during the examination, he 
indicated that he experiences one or two episodes in the 
winter, and three or four episodes in the summer.  
Accordingly, the RO should schedule the examination between 
anytime between May and September when flare-ups of his skin 
disability occur more frequently.

A remand is also required for the issuance of a supplemental 
statement of the case (SSOC).  In March 2009, the Veteran 
submitted a private medical opinion regarding his skin rash; 
lay statements from his wife, a brother, a friend, and 
another person; and additional photographs in support of his 
claim.  With regard to the newly submitted evidence, the 
Board notes that the Veteran did not submit a waiver of 
initial RO review with this evidence.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  See 38 C.F.R. §§ 19.37, 20.1304 
(2007).  Thus, the RO must review all new evidence, and if 
the claim remains denied, include such evidence in a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed skin disorder.  
Of particular interest are private or VA 
treatment records from September 2007 to 
the present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO should undertake additional 
appropriate action to obtain a complete 
copy of the Veteran's service treatment 
records, to include contacting the 
Quantico Marine Corps Base, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2008).  All records and/or responses 
received should be associated with the 
claims file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

4.  The Veteran should be afforded a VA 
dermatology examination to be conducted 
between the months of May and September and 
performed by a dermatologist to determine 
the nature and etiology of his claimed skin 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician performing the 
examination for a thorough review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for Skin Diseases (Other than 
Scars).  The examination must respond to 
the instructions contained therein.  

While obtaining the medical history 
(subjective complaints) from the Veteran, 
the examiner is requested to obtain an 
occupational history from the Veteran, 
including any exposure to chemicals and the 
length of any such exposure.  The Board 
notes that in a September 1998 Agent Orange 
examination report, for example, the 
Veteran indicated that he was a retired 
paint foreman and that he is allergic to 
penicillin and Benadryl, which cause rashes 
and at times, hives.  The examiner's 
inquiry should include a history of when 
these reactions first occurred.  The Board 
also notes that a July 1980 VA examination 
report and December 2006 VA examination 
report indicate that the Veteran worked for 
Warren State Hospital (for more than 30 
years) from 1969 as an attendant, and from 
1979 as a painter.

Following review of the claims folder and 
an examination of the Veteran, the examiner 
should specifically identify whether the 
Veteran has chloracne or other acneform 
disease consistent with chloracne, 
porphyria cutanea tarda, or any soft-tissue 
sarcoma of the skin listed in Note 1 of 
38 C.F.R. § 3.309(e) (2008).  

In addition, the examiner should provide a 
medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran 
has a current skin disorder that is 
directly related to disease, events, or 
injuries in military service.  Sustainable 
reasons and bases are to be included with 
the opinion(s), including an explanation of 
any alternative etiology.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


